            Case 5:19-cv-00549-JKP Document 50 Filed 12/01/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 JASON MEDRANO,
 PLAINTIFF

                                                          Case No. 5:19-cv-549-JKP
        V.

 HON. JAVIER SALAZAR,
 DEFENDANT


                                PLAINTIFF’S UNOPPOSED
                               MOTION FOR CONTINUANCE
                             AND TO STAY THE PROCEEDINGS


TO THE HONORABLE DISTRICT COURT JUDGE PULLIAM:

       NOW COMES Plaintiff Jason Medrano and urges the Court to Continue the hearing set for

December 8, 2020 and to Stay the Proceedings, and would show in support of this Motion the

following:

       1.       This is a civil rights case challenging Plaintiff’s inclusion into the TXGANG

             database. Three dispositive motions are pending, including Plaintiff’s Motion for

             Summary Judgment, Defendant Salazar’s Motion for Summary Judgment, and

             Defendant Paxton’s Motion to Dismiss, under Federal Rule 12(b). These motions are set

             for a hearing on December 8, 2020.

       2.       Counsel for Plaintiff has been a sole practitioner and is the only attorney that has

             made an appearance in this case for Plaintiff. Counsel for Plaintiff ran for, and was

             elected to, Hays County Court at Law #3; the results of which were final on November

                                                  1
            Case 5:19-cv-00549-JKP Document 50 Filed 12/01/20 Page 2 of 3




             10, 2020. She has never sat on a bench before and must attend the 2020 College for New

             Judges, which is being put on virtually this year on December 7th and 8th of 2020. There

             are additional recorded classes, several hours long, that new judges are urged to watch

             before December 7th.

       3.       It is necessary to secure the rights of Medrano to continue the hearing set for

             December 8th and to STAY the proceedings of this case until Medrano can secure new

             counsel. The Stay is necessary because it may take new counsel some time to get caught

             up on the discovery, pleadings, and pending motions.

       4.       Counsel for Plaintiff consulted with opposing counsel for both Defendants and they

             are UNOPPOSED to this Motion and the relief sought.

       5.       Counsel for Plaintiff will follow this motion with a notice of withdrawal once she has

             an updated address for Medrano to provide the Court.



       Wherefore, premises considered, Plaintiff prays that the hearing set for December 8, 2020 be

continued and the case Stayed pending Medrano’s retention of new counsel.




                                               Respectfully Submitted,
                                               PLAINTIFF

                                               By:
                                               /s/ Millie L. Thompson
                                               Millie L. Thompson
                                               Texas State Bar Number: 24067974
                                               The Law Office of Millie L. Thompson
                                               100 Commons Rd., Ste. 11

                                                  2
          Case 5:19-cv-00549-JKP Document 50 Filed 12/01/20 Page 3 of 3




                                              Dripping Springs, Texas 78620
                                              Telephone: (512) 293-5800
                                              Fax: (512) 682-8721
                                              Email: millieaustinlaw@gmail.com




                                      Certificate of Service

I, Millie Thompson, do hereby certify that on this the 1st day of December 2020, a true and correct

copy of this Plaintiff’s Motion for Continuance and to Stay the Proceedings was served on all parties

of record via CM/ECF efiling.


                                              /s/ Millie L. Thompson
                                              Millie Thompson, Plaintiff’s Attorney




                                    Certificate of Conference

I, Millie Thompson, do hereby certify that I conferenced with opposing counsel Pamela Bell and

Cristina Moreno on November 27-30, 2020 by email, and they are UNOPPOSED to the relief sought

in this motion.


                                              /s/ Millie L. Thompson
                                              Millie Thompson, Plaintiff’s Attorney




                                                 3
